 

Exhibit 10.16

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made and delivered, by and among SMG
INDUSTRIES, INC., a Texas corporation (“Borrower” and “Grantor”, whether one or
more, jointly and severally), 5J OIL FIELD SERVICES, LLC, a Texas limited
liability company, and 5J TRUCKING, LLC, a Texas limited liability company,
(“Guarantor”, whether one or more, jointly and severally), and AMERISOURCE
LEASING CORPORATION, a Texas corporation (“Lender”) in connection with a loan
from Lender to Borrower in the principal amount of $1,600,000.00 (the “Note”,
together with all documents executed in connection therewith being the “Loan
Documents”; each Borrower and Guarantor being referred to herein as a “Loan
Party”).

 

For and in consideration of the mutual promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned Loan Parties and Lender agree as follows:

 

ARTICLE I. LOAN TERMS

 

1.01       Definitions. Terms that are used herein but not readily defined are
as defined in the Definitions section at the end of this Agreement, or in the
Note itself.

 

1.02       Permitted Use. Lender and Borrower agree that the proceeds of the
Note are to be used for the purpose of paying amounts due (in whole or in part)
of the loans referenced on Annex B attached hereto, and for other general
working capital purposes (the “Permitted Use”).

 

1.03       Collateral. The Note shall be secured by all personal property of the
Borrower and the Guarantors.

 

1.04       Conditions to Lender’s Obligations. Notwithstanding anything
contained to the contrary in the Note, this Agreement or in any of the other
Loan Documents, Lender shall have no liability or obligation under this
Agreement, the Note, or any of the other Loan Documents until the following
matters are received, reviewed by Lender and completed or resolved to the
satisfaction of Lender:

 

A.Borrower shall issue 2,400,000 shares of restricted common stock of the
Borrower (the “Stock”) which is one hundred and fifty percent (150%) of the Note
value and any future increases in the Note amount hereunder shall include an
issuance at this same ratio. Guarantor’s Stock is traded on the OTCQB (Venture
Market). As such, the additional restrictions apply:

 

To the extent allowed by law, and only after the Maturity Date of the Note,
Borrower will, at the request of Lender (or any participant in the Note) remove
the sale restrictions on the Stock made through the issuance of the Note. The
Stock issuable under this Agreement may be assigned to participants of the Note,
but otherwise may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 2.5 and who is an Accredited Investor as the term Accredited Investor is
defined in Rule 501 of Regulation D, promulgated under the Act.  Subject to the
removal provisions set forth below, until such time as the Stock issuable
hereunder has been registered under the Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold, each certificate for Stock
issuable hereunder that has not been so included in an effective registration
statement or that has not been sold pursuant to an effective registration
statement or an exemption that permits removal of the legend, shall bear a
legend substantially in the following form, as appropriate:

 



Loan Agreement

Page |1

 

 

 

“NEITHER THE ISSUANCE OR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE LENDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”

 

B.Borrower shall pay Lender a yearly fee of 1% of the Note amount (“Management
Fee”) for managing the Note and any participants to the Note with the 1st year’s
fee collected out of proceeds at funding and each subsequent annual Management
Fee collected on the anniversary date of the Note.

 

C.Lender shall have received fully executed and complete Loan Documents.

 

D.Lender ) in its sole discretion shall be entitled to nominate 3
individual(s)and the Company shall appoint said nominees unless in Company’s
reasonable determination they find a criminal/ethical issue or
conflict-of-interest issue with Lender’s nominee to serve as a voting member of
the Board of Directors of Borrower at all times during the existence of Borrower
and while it holds any of the Stock of Borrower (and not simply during the term
of the Note); Lender may delegate this appointment power to select participants
in the Note.

 

E.The Note shall also provide that amounts due thereunder may be converted to
additional Common Stock at $0.25 per share at any time during the term of Note,
by Lender or its Participant(s) on a pro rata basis, as further described and
restricted in the Note.

 

ARTICLE II. REPRESENTATIONS AND WARRANTIES

 

Each Loan Party respectively represents, and such representations and warranties
shall be deemed to be continuing representations and warranties during the
entire life of this Agreement and so long as the Note remains unpaid and
outstanding under any Loan Document, as follows:

 

2.01       Due Authorization. Each Loan Party has all requisite power and
authority to execute, deliver and perform its obligations under each Loan
Document to which it is a party or is otherwise bound, all of which have been
duly authorized by all necessary action, and are not in contravention of law or
the terms of any Loan Party’s organizational or other governing documents.

 

2.02       Title to Assets. Each Loan Party has good title to all assets
purported to be owned by it, including those assets identified on the financial
statements most recently delivered by Borrower to Lender, and any asset serving
as collateral to secure the Notes assigned by Guarantor to Lender as described
above.

 



Loan Agreement

Page |2

 

 

2.03       Encumbrances. There are no security interests or other Liens or
encumbrances on, and no financing statements on file with respect to, any of the
Collateral of any Loan Party, except for Permitted Encumbrances.

 

2.04       Non-contravention. The execution, delivery and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party or
otherwise bound, are not in contravention of the terms of any indenture,
agreement or undertaking to which any such Loan Party is a party or by which it
is bound, except to the extent that such terms have been waived or that failure
to comply with any such terms would not have a Material Adverse Effect.

 

2.05       Actions, Suits, Litigation or Proceedings. Except as is disclosed on
Annex ‘C’, there are no actions, suits, litigation or proceedings, at law or in
equity, and no proceedings before any arbitrator or by or before any
governmental authority, pending, or, to the best knowledge of Borrower and
Guarantor, threatened against or affecting any Loan Party, which, if adversely
determined, could materially impair the right of any Loan Party to carry on its
business substantially as now conducted or could have a Material Adverse Effect.
No Loan Party is under investigation by, or is operating under any restrictions
imposed by, any governmental authority.

 

2.06       Bankruptcy. No Loan Party is involved as a debtor or obligor in any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
litigation proceeding, and to the best knowledge of Borrower, no such proceeding
is contemplated by or threatened against any Loan Party.

 

2.07       Accuracy of Information. All financial statements previously
furnished to Lender have been prepared in accordance with the Required
Accounting Method and fairly present the financial condition of Borrower and,
the results of Borrower’s operations as of the dates and for the periods covered
thereby; and since the date(s) of said financial statements, there has been no
material adverse change in the financial condition of Borrower or any other
person covered by such financial statements. Each Loan Party is solvent, able to
pay its debts as they mature, has capital sufficient to carry on its business
and has assets the fair market value of which exceed its liabilities, and no
Loan Party will be rendered insolvent, under- capitalized or unable to pay debts
generally as they become due by the execution or performance of any Loan
Document to which it is a party or by which it is otherwise bound.

 

2.08       Enforceability of Agreement and Loan Documents. Each Loan Document
has been duly executed and delivered by duly authorized officer(s) or other
representative(s) of each respective applicable Loan Party, and constitutes the
valid and binding obligations of each such respective executing Loan Party,
enforceable in accordance with their respective terms, except to the extent that
enforcement thereof may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting the enforcement of creditors
rights generally at the time in effect.

 

ARTICLE III. AFFIRMATIVE COVENANTS

 

Each Loan Party respectively covenants and agrees that, until the Note is fully
discharged and terminated, and thereafter, so long as any Indebtedness remains
outstanding, each such Loan Party will, and, as applicable, it will cause each
Loan Party who is within its control or under common control to:

 

3.01       Preservation of Existence, Payment of Taxes. Preserve and maintain
its existence and preserve and maintain such of its rights, licenses, permits,
franchise agreements, branding agreements and privileges as are material to the
business and operations conducted by it; qualify and remain qualified to do
business in each jurisdiction in which such qualification is material to its
business and operations or ownership of its properties. File, on or before their
respective due dates, all federal, state, local and foreign tax returns which
are required to be filed, or obtain extensions for filing such tax returns, and
pay all taxes which have become due pursuant to those returns or pursuant to any
assessments received by any such party, as the case may be, except to the extent
such tax payments are being actively and diligently contested in good faith by
appropriate proceedings.

 



Loan Agreement

Page | 3

 

 

3.02       Keeping of Books. Keep proper books of record and account in which
full and correct entries shall be made of all of its financial transactions and
its assets and businesses so as to permit the presentation of financial
statements prepared in accordance with the Required Accounting Method; and
permit Lender, or its representatives, at reasonable times and intervals, at
Borrower’s cost and expense, to examine its books and records and to discuss its
financial matters with its officers, employees and independent certified public
accountants.

 

3.03       Reporting Requirements. Furnish to Lender, or cause to be furnished
to Lender, its financial statements and reports of each applicable Loan Party,
as reasonably requested from time to time.

 

3.04       Errors and Omissions. In the event any of the Loan Documents contains
any typographical errors or misstate or inaccurately reflect the true and
correct terms and provisions of the Loan and said misstatement or inaccuracy is
due to unilateral mistake on the part of Lender, mutual mistake on the part of
the Lender and any Loan Party or simple clerical error, or if any essential
documents are not included with the legal instruments which evidence, secure or
guarantee the Loan, or if through error, oversight or omission of Lender or any
third party there exists an error or omission in any documentation arising,
existing, or created by or in connection with any aspect of Lender’s
underwriting, processing, documenting or the closing the Loan, or if any
deficiency in any such documentation exists with respect to any requirements of
any present or future actual investor in the Loan, or if any of the Loan
Documents, signed by any Loan Party is lost, misplaced, transferred by mistake
or error, damaged or destroyed before the Loan is paid in full, or if any of the
Loan Documents contains blanks or incomplete dates or recording references then
in any such event, each Loan Party hereby agrees that, upon request by Lender,
and in order to correct such error, misstatement, inaccuracy, deficiency or
omission, each Loan Party shall execute such new, additional or replacement
documents and instruments and initial such corrected original documents and take
such steps as Lender may deem necessary to remedy said error, misstatement,
inaccuracy, deficiency or omission, and in any event, Lender is hereby expressly
authorized as a matter of convenience to complete or correct any erroneous or
inconsistent blanks, dates and recording references in the Loan Documents.

 

ARTICLE IV. EVENTS OF DEFAULT

 

4.01       Events of Default. The occurrence or existence of any of the
following conditions or events shall constitute an “Event of Default” hereunder;
(a) breach of any representation or warranty contained in this Agreement or any
other Loan Document or default in the observance or performance of any of the
other conditions, covenants or agreements of any Loan Party set forth in this
Agreement or any other Loan Document; (b) any default or event of default, as
the case may be, shall occur under any other Loan Document or any other
agreement with Lender, including that one certain Revolving Accounts Receivable
Assignment and Term Loan Financing and Security Agreement of Guarantors dated on
or about of even date herewith, and shall continue beyond the applicable grace
period, if any; (c) any change in the management, ownership or control of
Borrower or any Guarantor, whether by reason of incapacity, death, resignation,
termination or otherwise which, in Lender’s sole judgment, could become a
Material Adverse Effect; and (d) if, during the loan application process,
Borrower, Guarantor or any persons or entities acting at the direction thereof
or with Borrower’s or Guarantor’s knowledge or consent gave materially false,
misleading, or inaccurate information or statements to Lender (or failed to
provide Lender with material information) in connection with the Indebtedness.

 



Loan Agreement

Page | 4

 

 

4.02       Remedies Upon Event of Default. Upon the occurrence and at any time
during the existence or continuance of any Event of Default that has not been
cured within any applicable cure period, but without impairing or otherwise
limiting the Lender’s right to demand payment of all or any portion of the
Indebtedness which is payable on demand, at Lender’s option, lender may give
notice to Borrower declaring all or any portion of the Indebtedness remaining
unpaid and outstanding, whether under the notes evidencing the Indebtedness or
otherwise, to be due and payable in full without presentation, demand, protest,
notice of dishonor, notice of intent to accelerate, notice of acceleration or
other notice of any kind, all of which are hereby expressly waived, whereupon
all such Indebtedness shall immediately become due and payable. Furthermore,
upon the occurrence of a Default or Event of Default and at any time during the
existence or continuance of any Default or Event of Default that has not been
cured within any applicable cure period, but without impairing or otherwise
limiting the right of Lender, if reserved under any Loan Document, to make or
withhold financial accommodations at its discretion, to the extent not yet
disbursed, any commitment by Lender to make any further loans, if applicable,
including under the Guarantor’s Revolving Accounts Receivable Assignment and
Term Loan Financing and Security Agreement. The foregoing rights and remedies
are in addition to any other rights, remedies and privileges Lender may
otherwise have or which may be available to it, whether under this Agreement,
any other Loan Document, by law, or otherwise including self-help remedies to
foreclosure or realize upon any collateral securing the Note.

 

4.03       Setoff. In addition to any other rights or remedies of Lender under
any Loan Document, by law or otherwise, upon the occurrence and during the
continuance or existence of any Event of Default that has not been cured within
any applicable cure period, Lender may, at any time and from time to time,
without notice to Borrower (any requirements for such notice being expressly
waived by Borrower), setoff and apply against any or all of the Indebtedness
(whether or not then due), in any manner and in any order of preference which
the Lender, in its sole discretion, chooses any or all deposits (including any
reserve account under the Guarantor’s receivables financing credit facility, or
any other general or special, time or demand, provisional or final deposit) at
any time held by Borrower (whether owned outright or held with a third party)
and other indebtedness at any time owing by Lender to or for the credit or for
the account of Borrower, and any property of Borrower, from time to time in
possession or control of Lender, irrespective of whether or not Lender shall
have made any demand hereunder or for payment of the Indebtedness and although
such obligations may be contingent or unmatured, regardless of whether any
Collateral then held by Lender is adequate to cover the Indebtedness and
regardless of whether the exercise of such right of set-off results in loss of
interest or other penalty under the terms of the certificate of deposit or
account agreement. The rights of Lender under this Section are in addition to
any other rights and remedies (including, without limitation, other rights of
setoff) which Lender may otherwise have. Borrower and Guarantor’s hereby grants
Lender a Lien on and security interest in all such deposits, indebtedness and
other property as additional collateral for the payment and performance of the
Indebtedness.

 

4.04       Waiver of Defaults. No Default or Event of Default shall be waived by
Lender except in a written instrument specifying the scope and terms of such
waiver and signed by an authorized officer of Lender, and such waiver shall be
effective only for the specific time(s) and purpose(s) given. No single or
partial exercise of any right, power or privilege hereunder, or any delay in the
exercise thereof, shall preclude other or further exercise of Lender’s rights.
No waiver of any Default or Event of Default shall extend to any other or
further Default or Event of Default. No forbearance on the part of Lender in
enforcing any of Lender’s rights or remedies under any Loan Document shall
constitute a waiver of any of its rights or remedies. Borrower expressly agrees
that this Section may not be waived or modified by Lender by course of
performance, estoppel or otherwise.

 

4.05       Application of Proceeds of Collateral. Notwithstanding anything to
the contrary set forth in any Loan Document, after an Event of Default, the
proceeds of any of the Collateral, together with any offsets, voluntary
payments, and any other sums received or collected in respect of the
Indebtedness, may be applied towards the Indebtedness in such order and manner
as determined by Lender in its sole and absolute discretion.

 



Loan Agreement

Page | 5

 

 

ARTICLE V. MISCELLANEOUS

 

5.01       Notices. Any notice, certificate, consent, determination or other
communication required or permitted to be given or made under this Agreement
shall be in writing and shall be effectively given and made if (i) delivered
personally, (ii) sent by prepaid courier service or mail, or (iii) sent prepaid
by fax or other similar means of electronic communication, in each case to the
following respective addresses of the applicable Loan Party and Lender on the
signature page(s) below. Any such communication so given or made shall be deemed
to have been given or made and to have been received on the day of delivery if
delivered, or on the day of faxing or sending by other means of recorded
electronic communication, provided that such day in either event is a regular
business day and the communication is so delivered, faxed or sent prior to 4:30
p.m. (local recipient time) on such day. Otherwise, such communication shall be
deemed to have been given and made and to have been received on the next
following business day. Any such communication sent by mail shall be deemed to
have been given and made and to have been received on the earlier of actual
receipt or the fifth business day following the mailing thereof; provided
however that no such communication shall be mailed during any actual or
apprehended irregular disruption of postal services. Any such communication
given or made in any other manner shall be deemed to have been given or made and
to have been received only upon actual receipt in writing.

 

5.02       Governing Law. Each Loan Document shall be deemed to have been
delivered in the State of Texas, and shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
its conflicts of laws provisions, and applicable federal law except to the
extent that the Uniform Commercial Code or other personal property law or law of
another jurisdiction where Collateral is located is applicable, and except to
the extent expressed to the contrary in any Loan Document.

 

5.03       Venue. The Loan Documents are deemed executed in and are performable
in Harris County, Texas. Any action or proceeding under or in connection with
any of the Loan Documents against any Loan Party ever liable for payment of any
sums of money payable under the Note or other Loan Documents may be brought in
any state court located in Harris County, Texas, or in the federal court in
Harris County, Texas. Borrower for Borrower and for each such other Loan Party
hereby irrevocably: (i) submits to the nonexclusive jurisdiction of such courts,
and (ii) waives any objection it may now or hereafter have as to the venue of
any such action or proceeding brought in such court or that such court is an
inconvenient forum.

 

5.04       Costs and Expenses. The Borrower agrees to pay Lender, on demand, all
reasonable costs and expenses in connection with the preparation, execution,
delivery and administration of this Agreement, the Note, the Loan Documents, and
the other documents to be delivered hereunder, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Lender with
respect thereto and with respect to advising the Lender as to its rights and
responsibilities under this Agreement and/or under any of the other Loan
Documents. Borrower shall pay Lender, on demand, all costs and expenses,
including, without limitation, reasonable attorneys’ fees and legal expenses,
incurred by Lender in perfecting, revising, protecting or enforcing any of its
rights or remedies against any Loan Party or any Collateral, or otherwise
incurred by Lender in connection with any Default or Event of Default or the
enforcement of the Loan Documents or the Indebtedness. Following Lender’s demand
upon Borrower for the payment of any such costs and expenses, and until the same
are paid in full, the unpaid amount of such costs and expenses shall constitute
Indebtedness and shall bear interest at the highest default rate of interest
provided in any Loan Document.

 



Loan Agreement

Page | 6

 

 

5.05       Receipt of Payments by Lender. Any payment by Borrower of any of the
Indebtedness made by mail will be deemed tendered and received by Lender only
upon actual receipt thereof by Lender at the address designated for such
payment, whether or not Lender has authorized payment by mail or in any other
manner, and such payment shall not be deemed to have been made in a timely
manner unless actually received by Lender on or before the date due for such
payment, time being of the essence. Borrower expressly assumes all risks of loss
or liability resulting from non-delivery or delay of delivery of any item of
payment transmitted by mail or in any other manner. Acceptance by Lender of any
payment in an amount less than the amount then due shall be deemed an acceptance
on account only, and any failure to pay the entire amount then due shall
constitute and continue to be an Event of Default. Borrower waives the right to
direct the application of any and all payments received by Lender hereunder at
any time or times after the occurrence and during the continuance of any
Default. Borrower further agrees that after the occurrence and during the
continuance of any Default, Lender shall have the continuing exclusive right to
apply and to reapply any and all payments received by Lender at any time or
times, whether as voluntary payments, proceeds from any Collateral, offsets, or
otherwise, against the Indebtedness in such order and in such manner as Lender
may, in its sole discretion, deem advisable, notwithstanding any entry by Lender
upon any of its books and records. Borrower hereby expressly agrees that, to the
extent that Lender receives any payment or benefit of or otherwise upon any of
the Indebtedness, and such payment or benefit, or any part thereof, is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid to a trustee, receiver, or any other Person under any
bankruptcy act, state or federal law, common law, equitable cause or otherwise,
then to the extent of such payment or benefit, the Indebtedness, or part
thereof, intended to be satisfied shall be revived and continued in full force
and effect as if such payment or benefit had not been made or received by
Lender, and, further, any such repayment by Lender shall be added to and be
deemed to be additional Indebtedness.

 

5.06       Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Borrower, Guarantor and Lender and their
respective heirs, administrators, executors, successors and assigns. Upon
approval of Lender, the Borrower may assign its rights, duties and obligations
hereunder to another entity, provided that Borrower remains liable for all its
obligations under this Loan, that the same ownership and guarantor group remains
the same, and the assignee(s) agree to assume, jointly and severally with
Borrower, all Borrower obligations under this Loan, or as Lender, in its sole
discretion, may otherwise may consent to.

 

5.07       Sale of Loan. Lender may freely assign, whether by sale or transfer,
or sell participation interests in, all or any portion of its rights in and to
all or any portion of the Indebtedness including the Note and Borrower’s Stock
to any a third-party participant under the Note.

 

5.08       Election of Remedies. Lender shall have all of the rights and
remedies granted in the Loan Documents and available at law or in equity and
these same rights and remedies shall be cumulative and may be pursued
separately, successively, or concurrently against Borrower, any Guarantor,
Grantor, other Loan Party or any collateral property covered under the Loan
Documents, at the sole discretion of Lender.

 

5.09       Indulgence. No delay or failure of Lender in exercising any right,
power or privilege hereunder or under any of the Loan Documents shall affect
such right, power or privilege. Any single or partial exercise thereof shall not
preclude any further exercise thereof.

 

5.10       Amendment and Waiver. No course of dealings by the Lender, its
officers, employees, consultants, or agents in the exercise of any right
hereunder, under the Note, or under any other of the Loan Documents shall
operate as a waiver thereof. No amendment or waiver of any provision of any Loan
Document, nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance(s)
and for the specific time(s) and purpose(s) for which given.

 



Loan Agreement

Page | 7

 

 

5.11       Severability. In case any one or more of the obligations of any Loan
Party under any Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of such Loan Party shall not in any way be affected or impaired
thereby, and such invalidity, illegally or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
such Loan Party under any Loan Document in any other jurisdiction.

 

5.12       WAIVER OF JURY TRIAL. LENDER, GUARANTOR AND EACH BORROWER EACH
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED UPON OR ARISING OUT OF ANY LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF EITHER OF THEM. THESE PROVISIONS SHALL
NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY LENDER,
GUARANTOR OR ANY BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF
THEM.

 

5.13       Execution of Loan Documents in Counterparts. Each original of the
Loan Documents executed in connection with the Loan including the Note may be
executed as counterpart originals and may contain multiple original signature
pages and/or corresponding acknowledgments, each of which shall be considered as
an original, and all of which shall constitute the same agreement or document,

 

5.14       Document Retention Policy. Each undersigned Loan Party understands
and agrees that (i) Lender’s document retention policy may involve the imaging
of executed Loan Documents including the Note, as well as other miscellaneous
documents, papers, reports and other correspondence, and the destruction of the
paper originals, and (ii) each undersigned Loan Party waives any right that any
Loan Party may have to claim that the imaged copies of the Note, the other Loan
Documents and other miscellaneous documents, papers and other correspondence
related thereto are not originals.

 

5.15       NOTICE UNDER SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE CODE:

 

AN AGREEMENT FOR A LOAN IN WHICH THE AMOUNT INVOLVED IN THE LOAN EXCEEDS
$50,000.00 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND
SIGNED BY THE PARTY TO BE BOUND OR BY THAT PARTY’S AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO SUBSECTION
(b) OF SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE CODE SHALL BE DETERMINED
SOLELY FROM THE WRITTEN LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



Loan Agreement

Page | 8

 

 

5.16       Form and Substance. All documents, certificates, insurance policies,
and other items required to be executed and/or delivered to Lender, whether
under this Agreement or under any of the other Loan Documents, shall be in form
and substance satisfactory to Lender.

 

5.17       No Third-Party Beneficiary. This Agreement is made for the sole
protection and benefit of each Loan Party and Lender and is not intended for the
protection or benefit of any other Person, and no other Person shall be deemed
to have any privity of contract hereunder nor any right of action of any kind
hereon, or be entitled to rely hereon to any extent whatsoever.

 

5.18       Time of the Essence. Time is of the essence with respect to the
dates, terms and provisions of this Agreement, and as to each and every other
Loan Document executed in connection herewith.

 

5.19       Independent Party. It is mutually understood and agreed that Borrower
is an independent party in the performance of all activities, functions, duties
and obligations pursuant to this Agreement and the other Loan Documents, and
that nothing contained in this Agreement or in any of the other Loan Documents
is intended or shall be construed in any manner or under any circumstances
whatsoever as creating or establishing the relationship of co-partners, a
partnership or joint venture, or joint ownership between Lender and Borrower.

 

5.20       WAIVER OF CONSUMER RIGHTS. BORROWER AND GUARANTOR EACH WAIVE THEIR
RESPECTIVE RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT,
SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS
SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OR ATTORNEYS
OF BORROWER’S AND GUARANTOR’S OWN RESPECTIVE SELECTIONS, BORROWER AND GUARANTOR
EACH VOLUNTARILY CONSENTS TO THIS WAIVER.

 

ARTICLE VI. DEFINITIONS

 

6.01       Defined Terms. In addition to terms defined elsewhere in this
Agreement, the following terms, as used in this Agreement, shall have the
meanings set forth below. The singular number shall be deemed to include the
plural, the masculine gender shall include the feminine and neuter genders, and
vice versa.

 

“Collateral” shall mean, as the context dictates, all personal property of each
Borrower and Guarantor, including any personal property given, collaterally
assigned, pledged or granted or to be given to secure the Indebtedness and all
of the respective owner(s) rights, title and interest in and to the same.

 

“Default” shall mean any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.

 

“GAAP” shall mean generally accepted accounting principles consistently applied.

 

“Grantor” if applicable, whether one or more, shall mean any Loan Party who
shall own an interest in any property that is to be subject to a Lien which
secures any of the Indebtedness.

 

“Guarantor” whether one or more, shall mean, as the context dictates, 5J OIL
FIELD SERVICES, LLC and 5J TRUCKING, LLC, and any other person(s) (other than
the Borrower) who shall, at any time, guarantee or otherwise be or become
obligated for the repayment or the performance of all or any part of the
Indebtedness.

 



Loan Agreement

Page | 9

 

 

“Indebtedness” shall mean the Note and all loans, advances, indebtedness,
obligations and liabilities of any Loan Party to Lender under any Loan Document,
together with all other indebtedness, obligations and liabilities whatsoever of
Borrower to Lender, whether matured or unmatured, liquidated or unliquidated,
direct or indirect, absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, voluntary or involuntary, known or
unknown, or originally payable to Lender or to a third party and subsequently
acquired by Lender including, without limitation, any: late charges; loan fees
or charges; overdraft indebtedness; costs incurred by Lender in establishing,
determining, continuing or defending the validity or priority of any Lien or in
pursuing any of its rights or remedies under any Loan Document or in connection
with any proceeding involving Lender as a result of any financial accommodation
to Borrower. Indebtedness shall also include that one certain Revolving Accounts
Receivable Assignment and Term Loan Financing and Security Agreement of
Guarantor dated on or about of even date herewith.

 

“Lien” shall mean any valid and enforceable interest in any property, whether
real, personal or mixed, securing an indebtedness, obligation or liability owed
to or claimed by any person other than the owner of such property, whether such
indebtedness is based on the common law or any statute or contract.

 

“Loan” shall mean, in general, that portion of the Indebtedness evidenced by the
Note and the Loan Documents.

 

“Loan Documents” shall mean collectively, this Agreement, the Note, and any
other documents, instruments or agreements evidencing, governing, securing,
guaranteeing or otherwise relating to or executed pursuant to or in connection
with any of the Indebtedness or any Loan Document (whether executed and
delivered prior to, concurrently with or subsequent to this Agreement), as such
documents may have been or may hereafter be amended from time to time,

 

“Loan Party” shall mean Borrower and each other person who shall be liable for
the payment or performance of any of the Indebtedness including any Guarantor,
if any, and any Grantor who shall own any property that is subject to a Lien
which secures any of the Indebtedness.

 

“Material Adverse Effect” shall mean any act, event, condition or circumstance
which could materially and adversely affect the business, operations, condition
(financial or otherwise), performance or assets of any Loan Party, the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party or by which it is bound or the enforceability of any Loan Document.

 

“Note”, shall mean the Promissory Note of even date in the original principal
sum of up to ONE MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($1,600,000.00)
executed by Borrower and payable to the order of Lender and all modifications,
renewals, rearrangements, extensions and increases thereof.

 



Loan Agreement

Page | 10

 

 

“Permitted Encumbrances” shall mean: (a) Liens in favor of the Lender; (b) Liens
for taxes, assessments or other governmental charges which are not yet due and
payable, incurred in the ordinary course of business and for which no interest,
late charge or penalty is attaching or which are being contested in good faith
by appropriate proceedings and, if requested by Lender, bonded in an amount and
manner satisfactory to Lender; (c) Liens, not delinquent, arising in the
ordinary course of business and created by statute in connection with worker’s
compensation, unemployment insurance, social security and similar statutory
obligations; (d) Liens of mechanics, materialmen, carriers, warehousemen or
other like statutory or common law Liens securing obligations incurred in good
faith in the ordinary course of business without violation of any loan Document
that are not yet due and payable; and (e) Liens existing as of the date hereof
which have been specifically disclosed in writing to Lender and have been
approved by Lender in writing including the UTICA LEASECO, LLC first lien
position, and Amerisource Business Capital a second lien position set forth in
Annex A hereto (the “Third Lien Collateral”) and the accounts receivables and
other intangibles for which Amerisource Business Capital holds a first lien
position, and UTICA LEASECO, LLC a second lien position under their respective
loan facilities.

 

“Person” or “person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, estate, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity

 

“Required Accounting Method” shall mean, with respect to the financial covenants
contained herein, for each Loan Party either GAAP or cash basis accounting
principles, consistently applied, as applicable to the Loan Party.

 

6.02       Accounting Terms. All accounting terms not specifically defined in
this Agreement shall be determined and construed in accordance with the Required
Accounting Method.

 

6.03       Use of Terms. As used herein, as applicable, the use of the singular
shall include the plural and vice versa, and the use of the masculine, feminine
or neuter gender shall include the applicable gender for the Loan Party in
question.

 



Loan Agreement

Page | 11

 

 

Executed in one or more counterpart originals to be effective as of February 27,
2020 (the “Effective Date”).

 



  BORROWER:         SMG INDUSTRIES, INC.         By: /s/ Matthew Flemming    
Matthew Flemming, Chief Executive Officer   Address:   710 N. Post Oak Road,
Suite 315     Houston, Texas 77024         LENDER:           AMERISOURCE LEASING
CORPORATION,     a Texas corporation         By: /s/ Jason Floyd         Name:
Jason FLoyd         Title: Managing Director         Address: 7220 Langtry
Street   Houston, Texas 77040           GUARANTOR:         5J OIL FIELD
SERVICES, LLC,   a Texas limited liability company         By: /s/ Matthew
Flemming         Name: Matthew Flemming         Title: Manager         Address:
710 N. Post Oak Road, Suite 315     Houston, Texas 77024         5J TRUCKING,
LLC,   a Texas limited liability company         By: /s/ Matthew Flemming      
  Name: Matthew Flemming         Title: Manager         Address: 710 N. Post Oak
Road, Suite 315     Houston, Texas 77024

 



Loan Agreement

Page | 12

 

 

ANNEX “A”

 



Loan Agreement

Page | 13

 

 

ANNEX “B”

 



Loan Agreement

Page | 14

 

 

 

ANNEX “C”

 

NONE

 



Loan Agreement

Page | 15

 